204 S.E.2d 541 (1974)
21 N.C. App. 387
Henry H. STOUT and Stoco, Inc.
v.
William CRUTCHFIELD and Veora Crutchfield.
No. 7418DC337.
Court of Appeals of North Carolina.
May 1, 1974.
Certiorari Denied June 4, 1974.
*542 Dees, Johnson, Tart, Giles & Tedder, by J. Sam Johnson, Jr., Greensboro, for plaintiff appellees.
Smith, Carrington, Patterson, Follin & Curtis, by Norman B. Smith, Greensboro, for defendant appellants.
Certiorari Denied by Supreme Court June 4, 1974.
BALEY, Judge.
Defendants contend that the trial court erred in holding that they were tenants at will. They take the position that they have the right to possession of the house and lot in question by virtue of a document signed by Henry H. Stout on 9 January 1966.
William Crutchfield testified without contradiction that after Stoco purchased the property, Stout offered to sell it to defendants. Defendants were unable to purchase it, but they agreed to rent it at $68.00 per month. Stout then offered the property for sale to the public, and defendants were annoyed by prospective purchasers who came at all hours of the day and night asking to be shown around the house. They complained to Stout, and he gave them the following handwritten document:
"I agree to rent to William Crutchfield a house in Oak ridge Township on Dunbar Rd. for 68.00 per month until such time that he decides to buy same house. I will not offer for sale this *543 house until I have first offered the house to him at appraisal value.
HENRY H. STOUT
Received 68.00 rent for Jan. on house. Jan. 19, 1966.
HENRY H. STOUT"
Defendants argue that this agreement gives Crutchfield an option to purchase the house, and the right to occupy it, as a tenant for years, until he decides to exercise the option. In our view this is not a proper interpretation of the agreement. Every lease must contain some definite provision enabling the parties and the courts to determine when the lease will end. Barbee v. Lamb, 225 N.C. 211, 34 S.E.2d 65; Sappenfield v. Goodman, 215 N. C. 417, 2 S.E.2d 13; Rental Co. v. Justice, 212 N.C. 523, 193 S.E. 817. In this case, the rental agreement would end if Crutchfield bought the house, but there is no indication when it would end if he did not. Under the contention of defendants, if Crutchfield never bought the house, he could claim the right to rent it for his entire life. Construing the agreement as a whole, it is obvious that Stout did not intend to grant Crutchfield a life estate in the property or the right to occupy it for any definite term. He reserved the right to sell and was attempting to do so when he executed the agreement. When a lease is of indefinite or uncertain duration, it will be treated as a tenancy at will, which can be terminated at any time by either party. Barbee v. Lamb, supra; Sappenfield v. Goodman, supra; Rental Co. v. Justice, supra; Webster, Real Estate Law in North Carolina, § 96. Thus the district court correctly held that defendants were tenants at will, and their tenancy was terminated by Stout in December, 1972.
Defendants point out that plaintiffs have not complied with G.S. § 42-3, which requires that a tenant be given ten days' notice before his lease can be forfeited for nonpayment of rent. However, in this case plaintiffs' right to evict defendants does not depend on whether defendants have failed to pay their rent. When Stout told defendants to vacate the premises, their tenancy at will instantly expired, regardless of whether they had defaulted on the rent. Since defendants' tenancy had expired, plaintiffs had the right to bring an immediate action for summary ejectment under G.S. § 42-26(1).
The judgment of the trial court is
Affirmed.
BROCK, C. J., and PARKER, J., concur.